Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                        Illinois Official Reports                         the accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2020.05.22
                                                                          18:36:11 -05'00'



                  People v. McCavitt, 2019 IL App (3d) 170830



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             JOHN T. McCAVITT, Defendant-Appellant.



District & No.      Third District
                    No. 3-17-0830



Filed               November 26, 2019



Decision Under      Appeal from the Circuit Court of Peoria County, No. 14-CF-282; the
Review              Hon. Albert L. Purham Jr., Judge, presiding.



Judgment            Reversed and remanded.


Counsel on          Joshua B. Kutnick and Taylor Spratt, both of Chicago, for appellant.
Appeal
                    Jerry Brady, State’s Attorney, of Peoria (Patrick Delfino, David J.
                    Robinson, and Justin A. Nicolosi, of State’s Attorneys Appellate
                    Prosecutor’s Office, of counsel), for the People.



Panel               JUSTICE LYTTON delivered the judgment of the court, with
                    opinion.
                    Justice McDade concurred in the judgment and opinion.
                    Justice Wright dissented, with opinion.
                                             OPINION

¶1       Defendant John T. McCavitt was charged with 17 counts of child pornography based on
     images found on his personal computer. He filed a motion to suppress, arguing that the search
     of his computer was unlawful. Following a hearing, the trial court denied defendant’s motion,
     and the case proceeded to trial. The jury found him guilty of 15 counts of child pornography.
     The trial court sentenced defendant on 11 counts to five years in prison, probation, and
     mandatory supervised release. On appeal, defendant argues that (1) the trial court erred in
     denying his motion to suppress, (2) he was denied effective assistance of counsel, (3) the trial
     court erred in admitting certain evidence at trial, and (4) the prosecutor’s statements during
     closing argument warrant reversal. We reverse, finding that the trial court erred in denying
     defendant’s motion to suppress.

¶2                                        I. BACKGROUND
¶3       On July 17, 2013, the Illinois State Police obtained a search warrant to search the home of
     defendant, a police officer employed by the Peoria Police Department. The warrant authorized
     the seizure of “any electronic media cable [sic] of video/audio recording” and “any electronic
     storage media capable of stor[ing] pictures, audio or video.” During the execution of the
     warrant, officers seized defendant’s computer.
¶4       On July 24, 2013, the Illinois State Police sought and obtained a subsequent search warrant
     authorizing law enforcement personnel to search defendant’s computer for “any and all digital
     images” and “any evidence of” aggravated criminal sexual assault, unlawful restraint, and
     unauthorized video recording/live video transmission. Detective Jeff Avery of the Peoria
     County Sheriff’s Department, a forensic examiner, examined defendant’s computer. He
     removed the hard drive from the computer and made an exact copy, or mirror image, of it using
     EnCase software. A copy of the hard drive, called “EnCase evidence file,” was saved on
     Avery’s computer.
¶5       Based on images police found on defendant’s computer, the State charged defendant with
     aggravated criminal sexual assault (720 ILCS 5/11-1.30(a)(4) (West 2012)) and criminal
     sexual assault (id. § 11-1.20(a)(1)) on August 6, 2013. That case proceeded to trial. On March
     19, 2014, defendant was found not guilty of all charges. On that same day, defendant orally
     requested the return of his personal property, including his computer. The court denied the
     request, stating that defendant’s property would be returned to him when everything “cooled
     down.”
¶6       On March 20, 2014, the Peoria Police Department initiated a formal investigation of
     defendant. The next day, Peoria police detective James Feehan, a computer forensics examiner,
     requested a copy of the EnCase file from Avery. Avery delivered the EnCase file to Feehan
     the same day. On March 24, 2014, Feehan began a digital forensic analysis on the EnCase file
     and saw two images of what he believed to be child pornography. On the same day, defendant
     filed a written motion seeking to have his property returned to him. That motion was never
     ruled on. On March 28, 2014, defendant was arrested and charged with unauthorized video
     recording (720 ILCS 5/26-4(a) (West 2014)).
¶7       On April 1, 2014, Feehan sought and obtained a search warrant to search defendant’s
     EnCase file for images of child pornography. After further examination, Feehan discovered


                                                -2-
       additional images of child pornography. On April 28, 2014, the State filed a 10-count
       indictment against defendant, charging him with seven counts of aggravated child pornography
       (720 ILCS 5/11-20.1B (West 2010)), a Class 2 felony, and three counts of child pornography
       (720 ILCS 5/11-20.1 (West 2012)), a Class 3 felony, based on five images found in defendant’s
       EnCase file.
¶8          Defendant filed a motion to suppress, arguing that Feehan had no authority to obtain and
       examine the contents of the EnCase file in March 2014. A hearing was held on the motion. At
       the hearing, Feehan testified that he was aware that defendant was acquitted of the sexual
       assault charges on March 19, 2014, and that no other charges were pending. On March 21,
       2014, Feehan requested defendant’s EnCase file from Avery based on the Peoria Police
       Department’s internal investigation of defendant. Feehan knew that the EnCase file had been
       seized in connection with the sexual assault charges filed against defendant. Feehan testified
       that he “knew that there was [sic] other victims that could be identified during the formal
       [investigation] that would turn criminal.” Feehan did not believe he needed a search warrant
       or other court order to obtain the EnCase file “[b]ecause of case law that [he] was aware of”
       since defendant’s computer was previously seized “[p]ursuant to a lawful search warrant.” The
       trial court entered an order denying defendant’s motion to suppress.
¶9          On July 10, 2015, the State amended its indictment and charged defendant with seven
       additional counts of child pornography (720 ILCS 5/11-20.1(a)(6) (West 2014)), a Class 2
       felony, based on seven additional images found in defendant’s EnCase file. The case proceeded
       to a jury trial in July 2016.
¶ 10        At trial, Feehan testified that he has been a police officer for 21 years and been employed
       by the Peoria Police Department for 18 years. He has been a digital forensic examiner for 17
       years and completed approximately 500 hours of digital forensics training. The State
       introduced into evidence 12 images Feehan found in defendant’s EnCase file. Those images
       formed the basis of the child pornography charges against defendant.
¶ 11        The jury found defendant guilty of 15 of the 17 counts of child pornography. Defendant
       filed posttrial motions, which the trial court denied. The trial court accepted the jury’s verdict
       as to 10 counts of Class 2 felony child pornography and one count of Class 3 felony child
       pornography. The trial court sentenced defendant to five years in prison on one count, followed
       by mandatory supervised release of three years to life. The court sentenced defendant to
       probation of 48 months on the remaining 10 counts, to be served consecutively to defendant’s
       prison sentence.

¶ 12                                        II. ANALYSIS
¶ 13       Defendant first argues that the trial court erred in denying his motion to suppress. He
       contends that Feehan’s search of his EnCase file eight months after the initial warrant was
       issued and following his acquittal of sexual assault charges violated his fourth amendment
       rights. The State responds that defendant had no expectation of privacy in his EnCase file,
       which had been confiscated pursuant to a valid warrant. The State alternatively contends that
       even if a fourth amendment violation occurred, the evidence should not be suppressed because
       Feehan acted in good faith.




                                                   -3-
¶ 14                                         A. Fourth Amendment
¶ 15       The fourth amendment to the United States Constitution protects the “right of the people
       to be secure in their persons, houses, papers, and effects, against unreasonable searches and
       seizures.” U.S. Const., amend. IV. Similarly, article I, section 6, of the Illinois Constitution
       states that “people shall have the right to be secure in their persons, houses, papers and other
       possessions against unreasonable searches [and] seizures.” Ill. Const. 1970, art. I, § 6. Illinois
       courts have interpreted the search and seizure provisions of the Illinois Constitution in “limited
       lockstep” with the fourth amendment. People v. Caballes, 221 Ill. 2d 282, 313-14 (2006).
¶ 16       Fourth amendment protections apply where (1) the person subject to a search or seizure
       had a subjective expectation of privacy in the thing seized or place searched and (2) that
       expectation of privacy is one that society accepts as objectively reasonable. California v.
       Greenwood, 486 U.S. 35, 39 (1988). A threshold question in fourth amendment analysis is
       whether a defendant has a reasonable expectation of privacy in the things and places searched.
       See People v. Collins, 106 Ill. 2d 237, 265 (1985).
¶ 17       Individuals have a reasonable expectation of privacy in their personal computers and
       computer files. United States v. Heckenkamp, 482 F.3d 1142, 1147 (9th Cir. 2007); United
       States v. Broy, 209 F. Supp. 3d 1045, 1053-54 (C.D. Ill. 2016); People v. Blair, 321 Ill. App.
       3d 373, 381 (2001) (Homer, J., specially concurring). However, an owner’s expectation of
       privacy is “significantly reduced” once an item has been lawfully seized and searched by
       police. United States v. Burnette, 698 F.2d 1038, 1049 (9th Cir. 1983). “The contents of an
       item previously searched are simply no longer private.” Id. Once an item has been lawfully
       seized and searched, subsequent searches may be conducted without a warrant as long as the
       item remains in the continuous possession of the police. Id.; United States v. Pace, 898 F.2d
       1218, 1243 (7th Cir. 1990).
¶ 18       The fourth amendment does not require that search warrants contain expiration dates.
       United States v. Gerber, 994 F.2d 1556, 1559 (11th Cir. 1993). Additionally, “it contains no
       requirements about when the search or seizure is to occur or the duration.” (Emphases in
       original.) Id. The relevant test is the reasonableness of the search under all of the circumstances.
       Coolidge v. New Hampshire, 403 U.S. 443, 509 (1971) (Black, J., concurring and dissenting,
       joined by Burger and Blackmun, JJ.). Reasonableness must be decided on a case-by-case basis.
       Id. at 509-10.
¶ 19       “[U]nder current law there is no established upper limit as to when the government must
       review seized electronic data to determine whether the evidence seized falls within the scope
       of a warrant.” United States v. Metter, 860 F. Supp. 2d 205, 215 (E.D.N.Y. 2012). “[C]omputer
       searches are not, and cannot be subject to any rigid time limit because they may involve much
       more information than an ordinary document search, more preparation and a greater degree of
       care in their execution.” United States v. Triumph Capital Group, Inc., 211 F.R.D. 31, 66
       (D. Conn. 2002). Nevertheless, the fourth amendment requires the government to complete its
       review of electronic data “within a ‘reasonable’ period of time.” Metter, 860 F. Supp. 2d at
       215. A review of seized electronic data is reasonable even if it takes several years to complete
       as long as the search ends prior to trial and does not exceed the parameters of the original
       search warrant. See United States v. Johnston, 789 F.3d 934, 942-43 (9th Cir. 2015).
¶ 20       Because it is impractical to forensically examine a hard drive in a person’s home or office,
       copying electronic data by creating a mirror image of a computer hard drive for later analysis
       offsite had become a common practice that does not violate the fourth amendment. See United

                                                    -4-
       States v. Veloz, 109 F. Supp. 3d 305, 313 (D. Mass. 2015); In re Search of Information
       Associated With the Facebook Account Identified by the Username Aaron.Alexis That Is Stored
       at Premises Controlled by Facebook, Inc., 21 F. Supp. 3d 1, 9 (D.D.C. 2013). Additionally,
       retention of a mirrored hard drive during the pendency of an investigation and trial does not
       violate the fourth amendment. See United States v. Ganias, 824 F.3d 199, 225 (2d Cir. 2016).
¶ 21       However, the government may not retain seized property indefinitely. United States v.
       Premises Known as 608 Taylor Avenue, Apartment 302, Pittsburgh, Pennsylvania, 584 F.2d
       1297, 1302 (3d Cir. 1978). The fourth amendment may be violated when the State fails to
       quickly return information contained in a mirrored hard drive that is not within the scope of
       the warrant. See Veloz, 109 F. Supp. 3d at 313. “[W]hen items outside the scope of a valid
       warrant are seized, the normal remedy is suppression and return of those items ***.” United
       States v. Matias, 836 F.2d 744, 747 (2d Cir. 1988). It violates the fourth amendment for the
       State to seize and retain all data in a mirrored hard drive regardless of whether a warrant
       authorizes its seizure. See In re Search, 21 F. Supp. 3d at 10; People v. Thompson, 28 N.Y.S.3d
       237, 258-59 (Sup. Ct. 2016). A New York court explained as follows:
                “When a warrant is issued which authorizes a search of paper records, the government
                is entitled to search the files and seize responsive material. They are not permitted to
                search the files, seize responsive material and then retain files they have never
                identified as relevant for multiple years, because, at some later time, they might want
                to search the files again. A search warrant which authorizes a search of voluminous
                digital records is no different. As Defendant’s counsel during an argument pointed out,
                overseizure is ‘a courtesy that was developed for law enforcement.’ It is not a license
                for the government to retain tens of thousands of a defendant’s non-relevant personal
                communications to review and study at their leisure for years on end.” Thompson, 28
                N.Y.S.3d at 258-59.
¶ 22       All property seized must be returned to its rightful owner once the criminal proceedings
       have terminated. Cooper v. City of Greenwood, 904 F.2d 302, 304 (5th Cir. 1990); United
       States v. Farrell, 606 F.2d 1341, 1343 (D.C. Cir. 1979); United States v. LaFatch, 565 F.2d
       81, 83 (6th Cir. 1977). When no charges are pending against an individual, any of the
       individual’s property in the possession of the State should be immediately returned to him. See
       People v. Jaudon, 307 Ill. App. 3d 427, 447 (1999) (citing 725 ILCS 5/108-2 (West 1996));
       People v. Jackson, 26 Ill. App. 3d 845, 848-49 (1975). After criminal proceedings conclude,
       the government has no right to retain a defendant’s property. United States v. Rodriguez-
       Aguirre, 264 F.3d 1195, 1213 (10th Cir. 2001). “[I]t is fundamental to the integrity of the
       criminal justice process that property involved in the proceeding, against which no
       Government claim lies, be returned promptly to its rightful owner.” United States v. Wilson,
       540 F.2d 1100, 1103 (D.C. Cir. 1976).
¶ 23       In reviewing a trial court’s ruling on a motion to suppress, mixed questions of law and fact
       are presented. People v. Jones, 215 Ill. 2d 261, 267 (2005). Findings of fact made by the trial
       court will be upheld on review unless they are against the manifest weight of the evidence. Id.
       at 268. However, a reviewing court remains free to undertake its own assessment of the facts
       in relation to the issues presented and may draw its own conclusions when deciding what relief
       should be granted. Id. Thus, we review de novo the ultimate question of whether the evidence
       should have been suppressed. Id.


                                                   -5-
¶ 24       Here, there is no question that defendant had an expectation of privacy in his computer
       files before his computer was confiscated by police pursuant to the search warrant issued on
       July 17, 2013. See Heckenkamp, 482 F.3d at 1147; Broy, 209 F. Supp. 3d at 1053-55; Blair,
       321 Ill. App. 3d at 381 (Homer, J., specially concurring). Defendant’s expectation of privacy
       significantly diminished once the police took possession of the computer, and that diminished
       expectation of privacy continued until his trial was complete. See Burnette, 698 F.2d at 1049;
       Johnston, 789 F.3d at 942. However, once defendant’s trial was over, defendant could again
       expect that he had a right to privacy in the contents of his computer. See United States v.
       Hubbard, 650 F.2d 293, 303 (D.C. Cir. 1980) (“the party from whom materials are seized in
       the course of a criminal investigation retains a protectible [sic] property interest in the seized
       materials” because he is entitled to their return when the criminal proceedings conclude);
       Thompson, 28 N.Y.S.3d at 259 (State’s unreasonable retention of an individual’s files violates
       the individual’s reasonable expectation of privacy).
¶ 25       Feehan violated defendant’s right to privacy when he searched defendant’s EnCase file
       without a warrant in March 2014. While police lawfully created the EnCase file to forensically
       examine defendant’s hard drive, they were not entitled to retain the entire EnCase file
       indefinitely. See Premises Known as 608 Taylor Avenue, 584 F.2d at 1302. Rather, police were
       required to examine the contents of the mirrored hard drive and retain only those files that fit
       within the scope of the July 17, 2013, warrant. See Matias, 836 F.2d at 747; Veloz, 109 F.
       Supp. 3d at 313; In re Search, 21 F. Supp. 3d at 10; Thompson, 28 N.Y.S.3d at 258-59. While
       police could retain the relevant files throughout defendant’s trial, once defendant’s trial ended,
       police were not entitled to retain any portion of the EnCase file, much less the entire file. See
       Jaudon, 307 Ill. App. 3d at 447; Jackson, 26 Ill. App. 3d at 848-49; Rodriguez-Aguirre, 264
       F.3d at 1213.
¶ 26       Because police had no authority to retain possession of the EnCase file after defendant’s
       criminal trial ended, Feehan’s warrantless search of the EnCase file violated defendant’s fourth
       amendment rights.

¶ 27                                    B. Good-Faith Exception
¶ 28       “The fourth amendment is silent about suppressing evidence obtained in violation of its
       command.” People v. Martin, 2017 IL App (1st) 143255, ¶ 38 (citing Davis v. United States,
       564 U.S. 229, 236 (2011)). The exclusionary rule “was created by the Supreme Court to
       ‘compel respect for the constitutional guaranty.’ ” Id. (quoting Davis, 564 U.S. at 236).
       Application of the exclusionary rule is not automatic following a fourth amendment violation.
       People v. LeFlore, 2015 IL 116799, ¶ 22. Rather, the exclusionary rule should be applied only
       when it can achieve its purpose, which is to deter future fourth amendment violations. Id.
¶ 29       When the circumstances show that the police acted with an objectively reasonable good-
       faith belief that their conduct was lawful, there is no illicit conduct to deter. Id. ¶ 24. In
       determining whether the good-faith exception applies, a court must ask “whether a reasonably
       well trained officer would have known that the search was illegal” in light of “all of the
       circumstances.” United States v. Leon, 468 U.S. 897, 922 n.23 (1984). Once a defendant proves
       a violation of the fourth amendment, the State has the burden to prove the good-faith exception
       applies. People v. Morgan, 388 Ill. App. 3d 252, 264 (2009). Whether the good-faith exception
       to the exclusionary rule applies presents a legal question that is reviewed de novo. People v.
       Manzo, 2018 IL 122761, ¶ 67.

                                                   -6-
¶ 30       Section 114-12(b)(2)(i) of the Code of Criminal Procedure of 1963 (725 ILCS 5/114-
       12(b)(2)(i) (West 2016)) provides that a peace officer acts in “ ‘[g]ood faith’ ” when he obtains
       evidence “pursuant to a search or an arrest warrant obtained from a neutral and detached judge,
       which warrant is free from obvious defects other than non-deliberate errors in preparation and
       contains no material misrepresentations by any agent of the State, and the officer reasonably
       believed the warrant to be valid.” The State concedes that the July 17, 2013, warrant “did not
       authorize Feehan’s search, as that warrant had already been executed and, after investigation
       and criminal proceedings, defendant was acquitted.” However, the State argues that Feehan
       reasonably believed that he could rely on the eight-month-old warrant to justify his search of
       defendant’s EnCase file. We disagree.
¶ 31       At defendant’s trial, Feehan testified that he has been a police officer for more than 20
       years and a forensic examiner for 17 years. When he requested defendant’s EnCase file, he
       knew that defendant had been acquitted of the sexual assault charges against him and that no
       new charges had been filed. He also knew that defendant’s EnCase file was created when
       defendant’s computer was seized eight months earlier pursuant to the warrant issued in
       defendant’s sexual assault case. Because the warrant issued in July 2013 had been executed
       and the charges stemming from the files found pursuant to that warrant were no longer pending,
       Feehan should have known that police had no right to retain, much less search, the EnCase file.
       See Jaudon, 307 Ill. App. 3d at 447; Jackson, 26 Ill. App. 3d at 848-49; Rodriguez-Aguirre,
       264 F.3d at 1213. We find that no reasonably trained officer would conclude that he could
       perform a warrantless search of a mirrored hard drive that he had no right to possess following
       the termination of the criminal case against defendant. Had Feehan obtained a search warrant
       prior to searching the EnCase file, the good-faith exception would likely apply. See Ganias,
       824 F.2d at 225. Because Feehan failed to do so, the good-faith exception does not apply.
¶ 32       With no basis for avoiding the exclusionary rule, we find that the evidence in this case
       should have been suppressed. Thus, we reverse defendant’s conviction and remand for further
       proceedings.

¶ 33                                     III. CONCLUSION
¶ 34      The judgment of the circuit court of Peoria County is reversed and the cause is remanded.

¶ 35      Reversed and remanded.

¶ 36       JUSTICE WRIGHT, dissenting:
¶ 37       The majority holds defendant’s computer tower and the information harvested from the
       computer tower’s hard drive should have been returned to defendant immediately once the
       criminal proceedings terminated with defendant’s acquittal in Peoria County case No. 13-CF-
       741 on March 19, 2014. Based on the unique procedural facts of this case, I respectfully
       disagree and would affirm defendant’s conviction in Peoria County case No. 14-CF-282.

¶ 38                             A. Peoria County Case No. 13-CF-741
¶ 39       As the majority states, the trial judge, Judge Lyons, denied defendant’s oral motion for the
       return of confiscated property in a previous criminal prosecution in Peoria County case No. 13-



                                                   -7-
       CF-741 on March 19, 2014, the date of the acquittal. 1 After Judge Lyons denied the oral
       request for the return of confiscated property, defendant filed a written motion for the return
       of the confiscated property in Peoria County case No. 13-CF-741. As the majority notes in its
       decision, the written motion was never ruled upon by the trial court. To me, until the written
       motion to return confiscated property is disposed of or withdrawn in Peoria County case
       No. 13-CF-741, that case has not been concluded.
¶ 40       Assuming for the sake of argument that the majority is correct and the acquittal concluded
       the criminal proceedings in Peoria County case No. 13-CF-741, the trial judge’s denial of
       defendant’s oral motion now stands as law of the case and represents an unappealable court
       order. Respectfully, I submit that our court lacks jurisdiction to review any ruling in Peoria
       County case No. 13-CF-741 absent a notice of appeal in that case.

¶ 41                              B. Peoria County Case No. 14-CF-282
¶ 42       Turning to the instant appeal in Peoria County case No. 14-CF-282, I emphasize that Judge
       Brown’s findings of fact have not been challenged by defendant for purposes of Peoria County
       case No. 14-CF-282. It is uncontested that the copy of defendant’s hard drive contained in the
       EnCase file remained in the continuous possession of law enforcement at the time Feehan
       viewed the images at issue. The trial court also determined that Feehan examined a copy of the
       hard drive contained in an existing police file on March 24, 2014.
¶ 43       The court further noted that the 2013 seizure of information had “been approved for search
       and seizure by a neutral magistrate when the warrant was issued in 2013.” Importantly, the
       court made an express finding that Feehan’s examination of a copy of this EnCase file on
       March 24, 2014, was “within the scope of the [2013] original warrant.” This finding has not
       been challenged. Once Feehan made this discovery of images while conducting an internal
       investigation of the alleged misconduct of an officer, it is undisputed that Feehan stopped his
       investigation and obtained another search warrant to proceed with the investigation in 2014.
       For purposes of this appeal, defendant does not challenge the validity of either the 2013 or the
       2014 search warrant.
¶ 44       After careful review of this record, I conclude that Judge Brown’s findings of fact are not
       contrary to the evidence. I wholeheartedly agree with Judge Brown’s analysis based on the
       court’s well-documented findings of fact. For the sake of clarity, I agree that Feehan was
       merely reviewing information that had already been lawfully seized by another detective and
       made a part of that police officer’s working file. Based on this record, I also agree with Judge
       Brown’s conclusion that defendant’s reasonable expectation of privacy was not violated for
       fourth amendment purposes because those expectations were diminished once defendant
       lawfully lost possession of the computer tower pursuant to the 2013 search warrant.
¶ 45       I would be remiss if I did not recognize the exemplary efforts put forth by Judge Brown in
       this matter. Judge Brown meticulously documented his findings of fact and carefully recited
       each step of his analysis in a comprehensive, written, court order. This order made the record
       submitted for our review easily digestible. In fact, I could not have restated the applicable law
       supporting the trial judge’s decision any better than the trial judge did in this case.
       Consequently, I would affirm the trial judge’s ruling.

          1
           According to Judge Brown’s written order in Peoria County case No. 14-CF-282, the property,
       namely the computer tower, was in the possession of the circuit clerk.

                                                   -8-